NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 8 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10355

                Plaintiff-Appellee,             D.C. No.
                                                4:16-cr-00511-CKJ-LAB-1
 v.

OSCAR JESUS RUIZ-HERNANDEZ,                     MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                           Submitted February 6, 2019**
                               Phoenix, Arizona

Before: HAWKINS, M. SMITH, and HURWITZ, Circuit Judges.

      Oscar Jesus Ruiz-Hernandez appeals his conviction for possession of

marijuana with intent to distribute pursuant to 21 U.S.C. § 841. Ruiz-Hernandez

alleges that his detention at an interior immigration checkpoint exceeded what is

constitutionally permitted under United States v. Martinez-Fuerte, 428 U.S. 543


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1976), and that the evidence obtained as a result of the detention should have been

suppressed. We have jurisdiction pursuant to 28 U.S.C. § 1291. Because the stop

and detention were within the scope of Martinez-Fuerte and the district court did

not clearly err in finding consent was voluntarily given, we affirm.

1.    Brief questioning at an internal permanent checkpoint is consistent with the

Fourth Amendment if the questioning remains within “the scope of the stop.”

Martinez-Fuerte, 428 U.S. at 566–67. The border control agent began the

inspection by asking Ruiz-Hernandez whether he was a United States citizen and

then requesting immigration documents. This immigration-related questioning is

precisely within the scope and purpose of the checkpoint.

      A brief detention following valid immigration questioning is constitutional

as long as it is “predicated on an articulable suspicion or ‘a minimal showing of

suspicion.’” United States v. Taylor, 934 F.2d 218, 221 (9th Cir. 1991) (quoting

United States v. Couch, 688 F.2d 599, 604 (9th Cir. 1982)). Here, the agent

noticed that Ruiz-Hernandez “looked a little nervous, look[ed] straight ahead” with

“no eye contact,” “grabb[ed] the steering wheel,” and answered questions quickly

“[l]ike he was in a hurry.” These observations, accompanied by the brevity of the

interaction—“couldn’t have been more than a minute”—provided the minimal

showing required.

2.    “[C]heckpoint searches are constitutional only if justified by consent or


                                          2                                   17-10355
probable cause to search.” Martinez-Fuerte, 428 U.S. at 567. The agent asked

Ruiz-Hernandez if he could look in the truck. Ruiz-Hernandez responded “yes”

and released the latch, opening the trunk. At no time did the agent make any

threatening movements toward his weapon. We consider the totality of the

circumstances, Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973), and the

district court did not clearly err in finding that Ruiz-Hernandez consented to the

search. See United States v. Preciado-Robles, 964 F.2d 882 (9th Cir. 1992)

(finding the defendant consented at an immigration checkpoint where the officer

asked permission to search, did not draw his gun, and did not threaten the

defendant).

      AFFIRMED.




                                          3                                   17-10355